Title: To Thomas Jefferson from Edmund P. Gaines, 25 January 1809
From: Gaines, Edmund P.
To: Jefferson, Thomas


                  
                     Sir,
                     Fort Stoddert MT. January 25, 1809.
                  
                  The delicate nature of a communication which a sense of duty impels me to make—recommends its being made direct to you—so that if there should appear no cause of suspicion or inquiry; the subject may be permitted to rest,—and not be turned to the injury of the innocent.
                  I will beg leave to premise, that I have been for several years acquainted with General Wilkinson;—have served for some time near his person, and have never known any reasonable ground to doubt that he was possessed of real patriotism.—And at this moment I can hardly permit myself to believe that he has any thing in view not sanctioned by Government: And yet from a belief that the Executive has generally been averse to projects of a secret & extraordinary nature (a belief which has heretofore kept me guarded against things of the Kind) I feel unable to Satisfy myself with the expectation that such sanction in the present instance has been obtained—if indeed, any such project be now in view.
                  By the last mail from Washington, a large package of 12¼ 
                     Bs. came from the General, directed to me as Commanding Officer of this Post, which on taking off the cover, I found to contain a large package addressed to Governor Folch. I at the same time received a letter in the following words:—
                  “Send the inclosed and the Packet addressed to Gov. Folch, by Express to pensacola—Excuse my hurry—I shall be near you ere long with 4 or 5000 men.” washington Decr. 31. ’08
                  From the contents of this letter, which had no appearance of being of an official nature,—and from the preceding correspondence, as well as the accompanying package to Governor Folch,—I am led to apprehend that the Governor is to be concerned in the object to which the 4 or 5000 men are to be called: and my Knowledge of Gov Folchs enmity towards our Government makes it impossible for me to believe that his cooperation or influence can ever produce any good effect,—but on the contrary might greatly augment the difficulties which, in the event of war we may calculate on meeting at New orleans.
                  The General for nearly a year past has at various times sent under cover to me, letters for Govr. Folch.—at one time a letter to the Governor & one to Mr. Morallis were left open & I was requested to copy them, —which I did—But they merely contained an account of the Conduct of Mr. Randolph & Mr Clark towards him,—and a request that the Governor would furnish him with a Statement relative to a commercial transaction, which took place, many years ago betwixt the General and Officers of the Spanish Government.—
                  Other packages were accompanied with letters from the General to me Stating that he had sent the Governor accounts of the revolution in Spain &c. But until now, this correspondence excited in my mind nothing more than a regret that my General should descend to hold a private or unofficial correspondence with a man of Folchs Character; especially at a time when the public mind was agitated with charges of an improper connection having existed between them.—Yet supposing the Correspondence to have been otherwise harmless, I concluded that I ought not to concern myself about it.
                  You will easily guess at the reluctance I feel in making this communication, as well as my sincere desire that my apprehensions may prove groundless, and that this letter may be destroyed and forgotton, when I inform you that I have been favored with many marks of attention and friendship from the General. But believing that honorable friendship has no fetters:—no tie that ought to bind, or can bind any but honest men;—and that an illegal or improper act of an officer ought to dissolve, and does naturally dissolve those bonds which had united him to another;—and finally when I reflect that the strongest and most solemn obligation of which I have any conception binds me as an officer to the support of the Constitution, and the interests and honor of my Government,—I can not under these circumstances hesitate to make this communication.
                  Be pleased to accept my sincere prayers for Your happiness.—I am Sir, most Respectfully, Your obdt. Servant
                  
                     Edmund P. Gaines
                     
                  
               